DETAILED ACTION
This Office Action is responsive to communications filed on 06/19/19. Claims 1-20 are pending in the instant application. Claims 1, 9 and 15 are independent. An Office Action on the merits follows here below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/19/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 15, 16 and 18 rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Bae et al. (US 20180299900 A1).
Regarding Claim 1: Bae discloses a detection system for a vehicle (Refer to para [017]; “image processing 320 can be used to identify one or more objects in the captured images (e.g., objects in the vehicle's vicinity). These objects can be detected and tracked in step 330, for example.”) comprising: 
a first camera configured to capture first image data including a first plurality of objects in the environment when the vehicle is moving (Refer to para [005 and 012] and Figure 1; “a vehicle can include one or more external cameras. FIG. 1 illustrates a vehicle 100 outfitted with external cameras 101, 103, 105, and 107 and the cameras' respective fields of view 111, 113, 115, and 117 according to examples of the disclosure. In some examples, the fields of view 111, 113, 115, and 117 can surround vehicle 100. The cameras 101, 103, 105, and 107 can capture one or more images and/or video of the surroundings of vehicle 100, for example…”)
a memory configured to store image data (Refer to para [019]; “The one or more captured images can be stored in a memory incorporated into an onboard computer of the vehicle.”)
and an electronic control unit coupled to the first camera and the memory and configured to (Refer to para [029]; “Onboard computer 560 can include a processor 562, storage 564, and memory 566, for example.”): 
obtain, from the first camera, the first image data including the first plurality of objects, determine a motion of an object of the first plurality of objects based on the first image data (Refer to Figure 3 and para [011]; “a processor incorporated into the vehicle can compare the first images to the second images to determine if there are differences in the images indicative of an object proximate to the vehicle. In accordance with a determination that there is no object proximate to the vehicle, the vehicle can autonomously exit its parking space, for example.”)
determine that the motion of the object will be different than a baseline motion for the object (Refer to para [025]; “In some examples, other techniques such as frame difference, wherein one or more images captured at slightly different locations are compared, and optical flow, wherein a direction of motion of objects within a series of images are determined, approaches can be used to detect one or 
and record and capture, in the memory and using the camera  (Refer to para [020]; “Method 400 can be executed after the vehicle has stored one or more images of its surroundings prior to power off or parking using method 300, for example. In some examples, method 400 can be performed as part of an unmanned, autonomous operation for retrieving the vehicle from a parking space.”)  the first image data for a time period before and after the determination that the motion of the object will be different than the baseline motion (Refer to para [031]; “Additionally or alternatively to one or more of the examples disclosed above, in some examples, determining whether the differences are indicative of an object proximate to the vehicle includes determining a probability that the differences are indicative of an object proximate to the vehicle; and in accordance with a determination that the probability is above a first probability threshold, preventing the vehicle from moving;…”).

Regarding Claim 15: Bae discloses a method for detecting an unusual activity (Refer to para [017]; “If a driver is operating the vehicle, detecting and tracking objects can produce alerts to notify the driver of proximate objects so that they can be avoided. Other fully- and partially-autonomous systems can use object detection and tracking to improve safety and comfort of a user of the vehicle, for example.”) comprising: obtaining, by a processor (Refer to para [029]; “Onboard computer 560 can include a processor 562, storage 564, and memory 566, for example.”) and from a first camera (Refer to para [012]; “FIG. 1 illustrates a vehicle 100 outfitted with external cameras 101, 103, 105, 

Regarding Claim 2: Bae discloses a vehicle speed sensor or a navigation unit (Refer to para [025]; “In some examples, one or more of a clock, a GPS, and weather data can also be used to determine that a difference in the sets of images is caused by lighting or weather, as opposed to a proximate object.”) configured to detect or determine a vehicle speed of the vehicle (Refer to para [018]; “In some examples, at step 340, while the vehicle is being driven, it can be determined whether a command to turn off the vehicle has been received. In some examples, a command to turn off the vehicle can be automatically generated by an autonomous parking operation (e.g., when the parking operation has been completed).”) and wherein the electronic control unit is further configured to: determine that the vehicle is moving based on the vehicle speed of the vehicle, and activate the first camera in response to determine that the vehicle is moving (Refer to para [014 and 015]; “Although vehicle 200 is illustrated with two external cameras 213 and 217 disposed on the sides of vehicle 200, in some examples, other numbers of cameras and/or locations for the cameras may be used--for example, vehicle 200 can include the camera configuration of vehicle 100 of FIG. 1. In some examples, vehicle 200 can further include additional sensors for gathering data about the vehicle's surroundings, such as LIDAR, ultrasonic sensors, and/or other sensors. In some examples, a vehicle can be configured to autonomously maneuver into and out of a parking space using one or more of the cameras described with references to FIGS. 1-2. FIG. 3 illustrates a method 300 of storing information about a vehicle's surroundings during a parking operation according to examples of the disclosure. The method 300 can be performed and begin while the vehicle (e.g., vehicle 100 or vehicle 

Regarding Claim 3: Bae discloses the first camera includes a plurality of external cameras that are configured to capture different views of the surrounding environment outside the vehicle (Refer to para [012]; “a vehicle can include one or more external cameras. FIG. 1 illustrates a vehicle 100 outfitted with external cameras 101, 103, 105, and 107 and the cameras' respective fields of view 111, 113, 115, and 117 according to examples of the disclosure. In some examples, the fields of view 111, 113, 115, and 117 can surround vehicle 100.”).

Regarding Claim 16: Bae discloses recording the first image data includes recording the first image data for a time period before and after determining that the motion of the object will be different than the baseline motion (Refer to para [031]; “in some examples, the method further comprises after storing the one or more first images and before capturing the one or more second images: turning off a power supply of the vehicle; and after turning off the power supply of the vehicle, turning on the power supply of the vehicle.”).

Regarding Claim 18: Bae discloses determining, using at least one of at least one of a vehicle speed sensor or a navigation unit (Refer to para [025]; “In some examples, one or more of a clock, a GPS, and weather data can also be used to determine that a difference in the sets of images is caused by lighting or weather, as opposed to a proximate object.”) a vehicle speed of the vehicle; (Refer to para [018]; “In some examples, at step 340, while the vehicle is being driven, it can be determined whether a command to turn off the vehicle has been received. In some examples, a command to turn off the vehicle can be automatically generated by an autonomous parking operation (e.g., when the parking .
Allowable Subject Matter
Claims 4-8, 17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-14 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20200202148 A1
US 6820897 B2

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665